DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-21 directed to Invention II non-elected without traverse.  Accordingly, claims 20-21 have been cancelled below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 20-21.

Allowable Subject Matter
Claims 1 and 4-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method comprising: 
With respect to claim 22, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a system for determining a property of a substance, the system comprising a processor for providing an NMR pulse sequence to the NMR system, the NMR pulse sequence comprising a first set of pulses and a second set of pulses, wherein the first set of pulses encode for a first diffusion time and the second set of pulses encode for a second diffusion time, the first diffusion time overlapping the second diffusion time; wherein at least one of the first set of pulses and the second set of pulses is comprised of a waveform pulse, rectangular pulses, or combinations thereof, determining a correlation in the NMR signal data with respect to the first diffusion time and the second diffusion time in combination with the remaining limitations of the claim. 
With respect to claims 4-19, the claims have been found allowable due to its dependency to claim 1 above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record considered pertinent to applicant's disclosure. Discloses MR systems using gradient diffusion. However, the prior art does not teach said diffusion to be overlapping or having said pulses defined as waveform or rectangular during said diffusion encoding. Furthermore, the prior art teaches electric decoupling og the gradient coils from other electronic components, like the RF coil, shim coils or other gradients coils but fails to teach a decoupling pulse waveform. The closest prior art is US 10,228,335. However a TD was filed to overcome the rejection. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866